Detailed Office Action
	The communication dated 2/22/2019 has been entered and fully considered. Claims 1-21are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4, and 8 are objected to because of the following informalities: 
Claim 2, line 1: replace “CAD” with “computer aided design”.
Claim 4, line 1: replace “3D” with “three-dimensional”.
Claim 8, lines 3 and 4: replace “a first material” and “a second material” with “the first material” and “the second material”, respectively. These limitations are already recited in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over BASSEAS (US-2015/0030196), hereinafter BASSEAS, in view of SORRENTINO (US-2016/0221234), hereinafter SORRENTINO, as evidenced by GIBSON (Additive Manufacturing Technology, ISBN 978-1-4419), hereinafter GIBSON.
The Examiner has reproduced the relevant figures of BASSESS with appropriate annotations and has pasted them below for the analysis of claim 1. References to the individual components of this annotated figure are made in this office action.

    PNG
    media_image1.png
    440
    763
    media_image1.png
    Greyscale

Regarding claim 1, BASSEAS discloses a method that reads on the applicant claim of A method of making a mold {[0058]}, 
the mold having an interior cavity {(a)} for containing the first material and the second material {(b) and (c)}, 
wherein the mold comprises a first port {(e)} configured to receive the first material {(b)}, 
Regarding the next limitation of “a second port configured to receive the second material, and a first channel for directing the second material to within the first material”, as shown in the pasted figure above, BASSEAS teaches that the second material (c) is within the first material (b). BASSEAS, however, does not disclose and is silent on how the 2nd material is introduced to within the first material. It only discloses that the interior of housing can contain a sound dampening filling (the 2nd material (c)) {[0063]}. One of 
 In the same filed of endeavor that is related to molding of two materials within each other, SORRENTINO discloses a method that reads on the applicant claim of a second port configured to receive the second material {[abstract], [FIG. 3] mold 100 comprises of the second port 121 to receive the 2nd material 134 that resides within the 1st material 124}, 
and a first channel for directing the second material to within the first material {[FIG. 3] 130 is the 1st channel that directs 134 to within 124}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the 2nd port and the 1st channel of SORRENTINO into the method of making a mold of BASSEAS and have introduced the sound damping filling (the 2nd material (c)) of BASSEAS within the first material (b) of BASSAEAS as injection molding of the first material is progressing. 
As indicated above and since BASSEAS is silent on how the 2nd material is introduced in the mold, an artisan would have been highly motivated to seek a mold apparatus that is capable of performing this sandwich or material-within-material molding. The prior art that the artisan seeks is SORRENTINO. Furthermore, the advantage of the mold apparatus as disclosed by SORRENTINO is that inexpensively and conveniently both materials can be injected into the mold in a sandwich configuration {[0001]}.
Regarding the last limitation of claim 1, BASSEAS discloses a method that reads on the applicant claim of the method comprising: determining an electronic file having data representing a shape of an ear {[0044] note the digital scan file is the electronic model}; 
processing the electronic file to create an electronic model of the mold, the electronic model of the mold having sprue features; and creating the mold based on the electronic model of the mold {[0045] note the use of software that processes the data, note that as shown above the modified mold of BASSEAS has now two channels or sprues, [0058] note that the 3D printer can be used to also make the mold that as shown by GIBSON requires the electronic file and data processing [pages 1, 4]}. 
Regarding claim 2, BASSEAS discloses a method that reads on the applicant claim of wherein the electronic model comprises a CAD model {[0045], [0058] note that the 3D printer can be used to also make the mold that as shown by GIBSON requires the CAD modeling software [page 4]}. 
Regarding claim 3, BASSEAS discloses a method that reads on the applicant claim of wherein the data represents a shape of a concha, an outer ear canal, and an inner ear canal {[0043], [0051]}. 
Regarding claim 4, BASSEAS discloses a method that reads on the applicant claim of wherein the mold is created using a 3D printer {[0058]}. 
Regarding claim 5, BASSEAS discloses a method that reads on the applicant claim of wherein the sprue features comprise a first sprue feature representing a first sprue for delivering the first material {(e)}. 
Regarding claim 6 limitation of “wherein the sprue features also comprise a second sprue feature representing a second sprue for delivering the second material”, as set forth in the rejection of claim 1, at the effective filing date of the instant invention, nd port and the 1st channel of SORRENTINO into the method of making a mold of BASSEAS. Therefore, the mold of combination of BASSEAS and SORRENTINO will have a second sprue feature for delivering the second material. 
Regarding claim 7, BASSEAS discloses a method that reads on the applicant claim of wherein the mold is a custom mold {[0043]}. 
Regarding claim 8, BASSEAS discloses a method that reads on the applicant claim of A method of making a component of a hearing device using the mold of claim 1, the method comprising: injecting a first material into the mold; and injecting a second material into the mold so that the second material is surrounded by the first material; wherein the first material and the second material form parts of the component {[0059]}.
The Examiner notes that as set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the 2nd port and the 1st channel of SORRENTINO into the method of making a mold of BASSEAS. Therefore, the mold of combination of BASSEAS and SORRENTINO will result in injection of second material such that it is surrounded by the first material.
Regarding claim 9, BASSEAS discloses a method that reads on the applicant claim of further comprising breaking the mold to remove the component {[FIG. 20] numeral 120}.
Regarding claim 10, BASSEAS discloses a method that reads on the applicant claim of further comprising removing an interior of the first material to create a cavity within the first material, wherein the second material is injected into the cavity within the first material {[0071]}.
Regarding claim 11, SORRENTINO discloses a method that reads on the applicant claim of wherein the act of removing comprises delivering liquid or air into the first material {[0046], [0047] note that the injection of the second material replaces the first material, and the second material is molten or liquid}.
The Examiner notes that as set forth in the rejection of claim 1, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the 2nd port and the 1st channel of SORRENTINO into the method of making a mold of BASSEAS. Therefore, as indicated above, injection molding using this combination results in replacement of the first material by the second material which is a liquid.
Regarding claim 12, BASSEAS discloses a method that reads on the applicant claim of wherein the component comprises an earpiece {[abstract]}. 
Regarding claim 13, BASSEAS discloses a method that reads on the applicant claim of wherein the first material comprises silicone or urethane {[0072]}.
Regarding claims 19-21, BASSEAS discloses a method that reads on the applicant claim of wherein the second material comprises liquid (claim 19), wherein the second material comprises foam (claim 20), wherein the second material comprises air (claim 21) {[0073]}.
Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BASSEAS and SORRENTINO as evidenced by GIBSON as applied to claims 1, 8,  above, and further in view of YOUNG-MUM (US-2014/0166389), hereinafter YOUNG-MUM.
Regarding claim 14-16 and 18, BASSEAS discloses a method that reads on the applicant claim of wherein the second material comprises gel or foam silicone gel (claim 14), wherein the first material comprises first silicone, and wherein the second material different from the first silicone (claim 15), wherein the first silicone has a first hardness, and the second has a second hardness different from the first hardness (claim 16), wherein the second comprises foam (claim 18) {[0072] note the first material is silicone, {[0059], [0073] note the difference of the first material from the second material and that the second material is foam thus a different hardness}. 
BASSEAS further discloses that the second foam material has sound dampening capabilities {[0063]}. BASSEAS, however, is silent on the second foam material being made of silicone. One of ordinary skill in the art would have been motivated to look to prior art to determine appropriate foam material that has sound dampening capability.
In the same filed of endeavor that is related to ear pieces and method of their manufacturing, YOUNG-MUM disclose that silicone foam is a good acoustic absorbent or sound dampening material {[0015]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of YOUNG-MUM in the method of BASSEAS and have selected silicone foam as the second foam material. As indicated above, an artisan would have been motivated to look to prior art and YOUNG-MUM explicitly teaches this property of silicone foam {[0015].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BASSEAS, SORRENTINO, and YOUNG-MUM as evidenced by GIBSON as applied to claims 1, 8, and 15 above, and further in view of TRAN (US-2008/0013747), hereinafter TRAN.
Regarding claim 17 (wherein the second silicone comprises silicone gel), as discussed above, BASSEAS disclose that the second material is a sound dampening material made of gel {[0063]}. BASSEAS, however, is silent on the second gel material being made of silicone. One of ordinary skill in the art would have been motivated to look to prior art to determine appropriate gel material that has sound dampening capability.
In the same filed of endeavor that is related to on ear listening device (stethoscope), TRAN discloses that in order to reduce noise or create an acoustical shield, silicone gel can be used {[0038]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of TRAN in the method of BASSEAS and have selected silicone gel as the second gel material. As indicated above, an artisan would have been motivated to look to prior art and TRAN explicitly teaches this property of silicone gel {[0038]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748